Case: 18-40172      Document: 00514676664         Page: 1    Date Filed: 10/10/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                      No. 18-40172                    October 10, 2018
                                                                        Lyle W. Cayce
CURTIS LEE SHEPPARD, JR.,                                                    Clerk


                                                 Petitioner - Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent - Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:17-CV-439


Before JONES, ELROD, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Curtis Lee Sheppard, Jr., Texas prisoner # 1656666, seeks a certificate
of appealability (COA) to appeal the district court’s denial of his motion for
preliminary injunctive relief. His motion for injunctive relief was filed after
the district court denied his 28 U.S.C. § 2254 petition which challenged a
prison disciplinary case. This court has denied Sheppard a COA to appeal the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40172    Document: 00514676664     Page: 2   Date Filed: 10/10/2018


                                 No. 18-40172

denial of that § 2254 petition. See Sheppard v. Davis, No. 18-40026 (5th Cir.
Sept. 7, 2018).
      Under Rule 11(a) of the Rules Governing § 2254 Proceedings, “the
district court must issue or deny a certificate of appealability when it enters a
final order adverse to the applicant.” In this case, the district court did not
rule on whether a COA should issue in connection with Sheppard’s
postjudgment motion for injunctive relief. Because the district court did not
do so, we lack jurisdiction. See Black v. Davis, 902 F.3d 541, 544-45 (5th Cir.
2018); Cardenas v. Thaler, 651 F.3d 442, 443-44 (5th Cir. 2011).
      Accordingly, we REMAND the case to the district court for further
proceedings consistent with Rule 11(a).




                                       2